DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 13 July 2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc.
The disclosure of the prior-filed application, Application No. 14/446756, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for Claims 1-2, 4, and 7-11 of this Application. That is, Claim 1 recites “an engine center body” and “the flow guide ring having a conical aerodynamic surface…configured to minimize diffusion of the primary flow towards the main axis of the engine”, none of which are depicted or described in the disclosure of previously filed Application 14/446756 (filed 30 July 2014). Claims 2, 4, and 7-11 depend from claim 1 and are also thus not supported under 112(a) by the previously filed Application. 
Claims 1-2, 4, and 7-11 of the current Application are only afforded benefit of priority to the previously filed Application 14/514770 (filed 15 October 2014)

Drawings
Drawings filed 16 February 2021 are accepted and entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lobeless flow guide ring” must be shown or the feature(s) canceled from the claim(s).  
Although Applicant asserts that Applicant’s flow guide ring does not have lobes, Applicant’s flow guide ring (42) matches/mirrors the shape of Applicant’s lobed primary nozzle (34) as seen in Figs 2-4. Thus, the Drawings show both lobed primary nozzle and a lobed flow guide ring. Further, no portion of Applicant’s Specification discusses the flow guide ring as “lobeless” or excluding “lobes”. See also, 112(a) section below.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, and 7-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the recitation “a lobeless flow guide ring” is not supported under 112(a) by the original disclosure. As discussed in Drawing objections above, Applicant’s flow guide ring (42) substantially matches/mirrors the shape of Applicant’s lobed primary nozzle (34) as seen in Applicant’s Figs 2-4. Thus, the Drawings show both lobed primary nozzle and a lobed flow guide ring. Further, no portion of Applicant’s Specification discusses the flow guide ring as “lobeless” or excluding “lobes”. See also, 112(b) section below.
Dependent claims 2, 4, and 7-11 are also rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “a lobeless flow guide ring” renders the claim indefinite because claim 1 also recites the primary nozzle defining a plurality of lobes, and “the circumferentially spaced-apart concave surface portions on a radially outer side [of the flow guide ring]…matingly engaged with respective convex surfaces on a radially inner side of the circumferentially distributed lobes”, and the combination of limitations appears to be irreconcilable. That is, the geometry required for the mating engagement of the flow guide ring with the lobed primary nozzle results in lobes being formed in the flow guide ring. Thus, the recitation of the flow guide ring as “lobeless” renders the claim indefinite because the claim contradicts itself and it is unclear which limitation establishes the metes and bounds of the claim. Furthermore, the term “lobeless” is considered new matter and rejected under 112(a) as discussed above. For examination purposes, the claim is construed as best supported by the original disclosure under 112(a); the “lobeless” guide ring not comprising lobe structures extraneous to the circumferentially distributed lobes required by the remaining claim limitations (e.g., without lobes distributed longitudinally along a central axis of the ring). 
Note, if Applicant intends to maintain the “lobeless flow guide ring” terminology, consistent language should be used to refer to the flow guide ring as a “lobeless flow guide ring” (e.g., in line 11 of cl.1, “flow guide ring” would be amended to --lobeless flow guide ring--).
Dependent claims 2, 4 and 7-11 are also rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown 3092205 in view of Pouyau 20150101338.
Regarding Claim 1, Brown teaches a turbo-shaft gas turbine engine (Figs 5 and 12; 17) having an engine casing (Figs 5, 12 below) enclosing a compressor section, a combustor and a turbine section (Figs 5, 12 below; and by definition for a “gas turbine engine 17”) defining a main gas path serially extending therethrough along a main axis of the engine (Fig 5, 12 below), and comprising: 

    PNG
    media_image1.png
    212
    422
    media_image1.png
    Greyscale

an ejector (10) projecting from an aft end of the engine casing (Figs 5, 12) axially downstream from an engine center body (Figs 5, 12 above) forming an aft end portion of an inner boundary of the main gas path (Figs 5, 12), 
the ejector comprising a primary nozzle (11) having an annular wall (Figs 5, 12 above) forming an outer boundary of the main gas path for guiding a primary flow (Figs 5, 12), 
the annular wall having a downstream (aft) end (Figs 5, 12 above) defining a plurality of circumferentially distributed lobes (8, 8’, 8”, Figs 6, 8-10), and 

    PNG
    media_image2.png
    871
    905
    media_image2.png
    Greyscale

a lobeless (as interpreted under 112b discussion above, to exclude any lobes extraneous to the circumferentially distributed lobes required by the later-recited claim limitations to “circumferentially spaced-apart concave surface portions matingly engaged with respective convex surfaces on a radially inner side of the circumferentially distributed lobes” of claim 1 as discussed below; e.g., there being no longitudinally distributed lobes) flow guide ring (20, Fig 6) mounted to the circumferentially distributed lobes in the main gas path centrally about the main axis and downstream of the engine center body (Figs 5-6, 12); 

    PNG
    media_image3.png
    308
    441
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    365
    196
    media_image4.png
    Greyscale


the lobeless flow guide ring having a leading edge (“LE” in Fig 7 above; or circumferentially continuous leading edge of 20 between cross-sections 10 and 8, as evidenced by lack of circumferentially continuous structures for 20 being shown in Fig 8) axially spaced from the downstream end of the engine center body (the leading edge of the lobeless flow guide ring being less than halfway up along the nozzle from the downstream end of the nozzle and the center body of the engine ending upstream of the halfway point along the primary nozzle; thus, the lobeless flow guide ring is axially spaced downstream from the downstream end of the center body; Figs 1, 6-8, and 10);
the flow guide ring having a conical aerodynamic surface (either of the radially outward, or radially inward conical surfaces indicated in Fig 7 above) converging radially inwardly towards the main axis of the turbo-shaft gas turbine engine (Fig 7; at least downstream of the primary nozzle exit), the conical aerodynamic surface configured to minimize diffusion of the primary flow towards the main axis of the engine (this is a statement of intended-use/desired-result, such that any structure capable of achieving the limitation under some operating condition reads upon the claim; in this case, the flow guide ring provides an inner boundary to flow that is radially between the main axis of the gas turbine engine and the outer skin 11, thus minimizing diffusion of this flow towards the main axis; Fig 6), 

Brown does not teach the center body having a truncated downstream end. 
However, Pouyau teaches a gas turbine engine (Title) having an ejector (comprising 14 and 12) projecting from an aft end of an engine casing (to form the exhaust; Title) axially downstream from an engine center body (12, 12’, 12”) having a truncated downstream end ([0031, 34-37]; Figs 2-5) forming an aft end portion of an inner boundary of the main gas path (16; Figs 2-5), in order to reduce engine mass/weight while limiting separations of the flow of the gas stream that “bring about a risk to the dynamics of the entire engine, since they may produce vibrations owing to the unsteady nature thereof (it being possible for the axial position of the separation front to vary over the outer surface of the body)” ([0004-7, 0010, 0031-32]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pointed conical center body of Brown with the truncated downstream end of Pouyau’s center body as taught by Pouyau (Fig 1; the truncated body 12, 12’, 12” replacing pointed conical body 10) in order to minimize vibrations and minimize mass/weight of the engine (Pouyau, [0004-7, 0010, 0031-32]).
Regarding Claim 4, Brown in view of Pouyau teaches all the limitations of the claimed invention as discussed above. Brown further teaches the flow guide ring is a circumferentially continuous one-piece metallic strip mounted to a radially innermost surface of the circumferentially distributed lobes (Figs 6-7, 10).

Claims 7-9 and 11 is/are rejected, under 35 U.S.C. 103 as being unpatentable over Brown in view of Pouyau, and further in view of Steckbeck 5265807.
Regarding Claim 7, Brown in view of Pouyau teaches all the limitations of the claimed invention as discussed above. Brown further teaches the lobeless flow guide ring extends axially downstream from the exit of the primary nozzle by a distance P5 (Fig 7 below).

    PNG
    media_image5.png
    379
    543
    media_image5.png
    Greyscale

Brown in view of Pouyau does not teach P5 is equal to or less than 1 inch.
However, Steckbeck teaches a gas turbine engine (Abstract) comprising an ejector (Figs 1-9) projecting from an aft end of the engine (Title, “Nozzle”) comprising a primary nozzle having an annular wall (at 16) forming an outer boundary of a gas path for guiding a flow (Figs 1-9), 

    PNG
    media_image6.png
    933
    1821
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    950
    1842
    media_image7.png
    Greyscale

a flow guide ring (18, 22, 26) mounted to the circumferentially distributed lobes in the gas path about a main axis and downstream of the engine (as discussed above; Figs 1-9); 

    PNG
    media_image8.png
    947
    1818
    media_image8.png
    Greyscale

the flow guide ring having an aerodynamic surface configured to minimize diffusion of the flow towards the main axis of the engine (Figs 1-6 dividing the flow radially so as to confine part of the flow 
wherein the flow guide ring extends axially downstream from the exit of the primary nozzle by a distance P5, and 
wherein P5 is equal to or less than 1 inch (Col.2 ll.39-41; the axial length of the ring being 25-30mm, or 0.98-1.18in., while also overlapping with the nozzle over a significant portion of its length, thus teaching P5 axial extension past the aft end of the nozzle being less than or equal to 1 inch).
Steckbeck further teaches the flow guide ring may have any suitable thickness and length, which will depend somewhat on the size of the engine and mixer being used (Col.2 ll.35-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow guide ring (and/or the ejector) of Brown in view of Pouyau to extend axially downstream of the nozzle by equal to or less than 1 inch as taught by Steckbeck because Steckbeck teaches that such arrangement contributes to enhanced mixing, and thus reduced specific fuel consumption of the system (Steckbeck, Col.1 l.38 - Col.2 l.49; Col.4 ll.7-18). 
Regarding Claim 8, Brown in view of Pouyau teaches all the limitations of the claimed invention as discussed above. Brown further teaches the conical aerodynamic surface of the flow guide ring extends at an angle to the main axis (Figs 6-7).
Brown in view of Pouyau as discussed so far, does not teach, the angle being equal to or less than 10 degrees.
However, Steckbeck teaches a gas turbine engine (Abstract) comprising an ejector (Figs 1-9) projecting from an aft end of the engine (Title, “Nozzle”) comprising a primary nozzle having an annular wall (at 16) forming an outer boundary of a gas path for guiding a flow (Figs 1-9), 

    PNG
    media_image6.png
    933
    1821
    media_image6.png
    Greyscale

the annular wall having a downstream end defining a plurality of circumferentially distributed lobes (12; Figs 1-9), and 

    PNG
    media_image7.png
    950
    1842
    media_image7.png
    Greyscale

a flow guide ring (18, 22, 26) mounted to the circumferentially distributed lobes in the gas path about a main axis and downstream of the engine (as discussed above; Figs 1-9); 

    PNG
    media_image8.png
    947
    1818
    media_image8.png
    Greyscale

the flow guide ring having an aerodynamic surface configured to minimize diffusion of the flow towards the main axis of the engine (Figs 1-6 dividing the flow radially so as to confine part of the flow radially outward from the central axis and Figs 1-9 providing converging surfaces to reduce diffusion radially inward of the flow guide ring caused by expanding lobe outer radial diameter);
and the aerodynamic surface of the flow guide ring extends at an angle to the main axis, the angle up to 30 degree (Col.3 ll.18-24). Steckbeck further teaches the aerodynamic surface(s) of the ring be angled so as “to direct air flow in a direction insuring maximum mixing of the hot and cold gases” (Col.2 ll.32-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the flow guide ring (FGR) angle of Brown (in view of Pouyau) to be in the range of less than 10 degrees because Steckbeck recognized the FGR surface angle as a result-effective variable, i.e., a variable which achieves a recognized result, in this case the degree of flow mixing depending on the FGR surface angle (Steckbeck, Col.2 ll.32-35, Col.3 ll.18-24), such that the determination of the optimum or workable ranges of said variable, in this case up to 10 degrees, may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). Where the general conditions of a claim are disclosed in the prior art, in this case Brown in view of Pouyau and further in view of Steckbeck teaching all the claimed structures as mapped above, it has been held that the discovery of optimum or workable ranges by experimentation requiring only routine skill in the art, in 
Regarding Claim 9, Brown in view of Pouyau and Steckbeck teaches all the limitations of the claimed invention as discussed above. Brown in view of Pouyau and Steckbeck, as discussed so far, does not teach the angle is 5 degrees.
However, as discussed above, Steckbeck further teaches the aerodynamic surface of the flow guide ring extends at an angle to the main axis, the angle up to 30 degree (Col.3 ll.18-24). Steckbeck further teaches the aerodynamic surface(s) of the ring be angled so as “to direct air flow in a direction insuring maximum mixing of the hot and cold gases” (Col.2 ll.32-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the FGR angle of Brown in view of Pouyau and Steckbeck to be about 5 degrees because Steckbeck recognized the FGR surface angle as a result-effective variable, i.e., a variable which achieves a recognized result, in this case the degree of flow mixing depending on the FGR surface angle (Steckbeck, Col.2 ll.32-35, Col.3 ll.18-24), such that the determination of the optimum or workable ranges of said variable, in this case 5 degrees, may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). Where the general conditions of a claim are disclosed in the prior art, in this case Brown in view of Pouyau and Steckbeck teaching all the claimed structures as mapped above, it has been held that the discovery of optimum or workable ranges by experimentation requiring only routine skill in the art, in this case the ability to adjust the angle of the FGR surfaces as Steckbeck teaches was known (Steckbeck, Col.2 ll.32-35, Col.3 ll.18-24), would have been an obvious extension of prior art teachings, in order to achieve the desired level of flow mixing (Steckbeck Col.2 ll.32-35, Col.3 ll.18-24). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 11, Brown in view of Pouyau teaches all the limitations of the claimed invention as discussed above. Brown in view of Pouyau does not teach the lobeless flow guide ring has an axial length P2 comprised between 0.5 inches and 2 inches.


    PNG
    media_image6.png
    933
    1821
    media_image6.png
    Greyscale

the annular wall having a downstream end defining a plurality of circumferentially distributed lobes (12; Figs 1-9), and 

    PNG
    media_image7.png
    950
    1842
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    947
    1818
    media_image8.png
    Greyscale

the flow guide ring having an aerodynamic surface configured to minimize diffusion of the flow towards the main axis of the engine (Figs 1-6 dividing the flow radially so as to confine part of the flow radially outward from the central axis and Figs 1-9 providing converging surfaces to reduce diffusion radially inward of the flow guide ring caused by expanding lobe outer radial diameter); and
the flow guide ring has an axial length P2 comprised between 0.5 inches and 2 inches (Col.2 ll.39-41; the axial length of the ring being 25-30mm, or 0.98-1.18in., which is included in the claimed range). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow guide ring (and/or the ejector) of Brown in view of Pouyau to extend axially downstream of the nozzle by equal to or less than 1 inch as taught by Steckbeck because Steckbeck teaches that such arrangement contributes to enhanced mixing, and thus reduced specific fuel consumption of the system (Steckbeck, Col.1 l.38 - Col.2 l.49; Col.4 ll.7-18). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Pouyau, and further in view of Torkelson 5440875.
Claim 2, Brown in view of Pouyau teaches all the limitations of the claimed invention as discussed above. Brown further teaches the lobeless flow guide ring is configured and disposed to guide the primary flow at its exit from the primary nozzle into a downstream zone (Figs 6-7).
Brown in view of Pouyau does not teach the ejector further comprises a secondary nozzle concentrically mounted about the primary nozzle, the primary nozzle and the secondary nozzle defining a secondary flow passage therebetween for channeling a secondary flow, the secondary nozzle circumscribing a mixing zone downstream of an exit of the primary nozzle, and the downstream zone being the mixing zone.
However, Torkelson teaches a turbo-shaft (note, turbo-shaft and turbofan are used interchangeably in the art to describe gas turbine engines comprising a fan) gas turbine engine (10) having an engine casing (Fig 1 below) enclosing a compressor section, a combustor and a turbine section (included in turbofan engine by definition; see https://en.wikipedia.org/wiki/Turbofan) defining a main gas path serially extending therethrough along a main axis of the engine (Fig 1 below; also by definition, see above), and comprising: 

    PNG
    media_image9.png
    1002
    1560
    media_image9.png
    Greyscale

an ejector (12, 14, 16) projecting from an aft end of the engine casing (Fig 1) axially downstream from an engine center body (Fig 2 below) forming an aft end portion of an inner boundary of the main gas path (Fig 2), 

    PNG
    media_image10.png
    880
    1520
    media_image10.png
    Greyscale

the ejector comprising a primary nozzle (12; Fig 2) having an annular wall (Fig 1 above) forming an outer boundary of the main gas path for guiding a primary flow (Fig 2), 
the annular wall having a downstream end defining a plurality of circumferentially distributed lobes (18; Figs 2 - 3B); 
the ejector further comprising a secondary nozzle (14) concentrically mounted about the primary nozzle (Fig 2), 
the primary nozzle and the secondary nozzle defining a secondary flow passage therebetween for channeling a secondary flow (22), and
the secondary nozzle circumscribing the zone downstream of an exit of the primary nozzle to form a mixing zone (Fig 2 below). 

    PNG
    media_image11.png
    880
    1520
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown in view of Pouyau to include a secondary ejector nozzle as taught by Torkelson in order to reduce the velocity and associated noise level of the exhausted, mixed gas flow while maintaining acceptable thrust levels (Torkelson, Col.2 ll.56-62).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Pouyau, and further in view of Van Ness 8794902.
Regarding Claim 10, Brown in view of Pouyau teaches all the limitations of the claimed invention as discussed above. Brown in view of Pouyau, as discussed so far, does not teach the lobes have a draft angle comprised between 0° and 5°.
However, Van Ness teaches how the lobe profiles for a lobe mixer may be adjusted over various parameters (including any draft angle; Applicant provides no Special Definition for draft angle and it is interpreted as any of multiple angles defined by the lobes) as exemplified by the embodiments of Figs 4a-6b; Fig 6b showing lobes that are approximately parallel (i.e., 0 degrees “draft angle”). 

    PNG
    media_image12.png
    555
    607
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    550
    638
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    662
    740
    media_image14.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a “draft angle” between 0 and 5 degrees as taught by Van Ness in place of the lobe “draft angle(s)” of Brown in view of Pouyau because Van Ness teaches the small “draft angle” mixers to be substitutionally equivalent to larger “draft angle” embodiments depending on the desired mixer performance (Van Ness, Figs 4a-6b; Col.4 ll.18-26, 44-53). Furthermore, Van Ness teaches the lobe geometry (including various angles and dimensions such as “draft angle” as discussed above, see Figs 4a-6b) of a lobe mixer to be a result-effective variable, i.e., a variable which achieves a recognized result, in the prior art, in this case the flow mixing downstream of the lobe mixer nozzle depending on the lobe 

Response to Arguments
Applicant’s arguments filed 14 June 2021 have been carefully considered and addressed in the rejections above at the relevant locations, but they are not persuasive.
In summary,
Applicant asserts that the prior art of record does not teach “a lobeless flow guide ring mounted to the circumferentially distributed lobes in the main gas path centrally about the main axis and downstream of the engine center body, the lobeless flow guide ring having a leading edge axially spaced from the truncated downstream end of the engine center body; the flow guide ring having a conical aerodynamic surface converging radially inwardly towards the main axis of the turbo-shaft gas turbine engine in a downstream direction, the conical aerodynamic surface configured to minimize diffusion of the primary flow towards the main axis of the engine, the conical aerodynamic surface having circumferentially spaced-apart concave surface portions on a radially outer side thereof, the circumferentially spaced-apart concave surface portions matingly engaged with respective convex surfaces on a radially inner side of the circumferentially distributed lobes”. Applicant offers no further explanation or arguments.
However, Brown in view of Pouyau teaches all these limitations (as interpreted in view of 112a and 112b rejections above) as discussed in the rejection of claim 1 above under 35 USC 103. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741